LEVIN H. CAMPBELL, Circuit Judge
(concurring).
In Graziano v. General Dynamics Corp., 663 F.2d 340 (1st Cir. 1981) I made the point in a dissenting opinion that the Longshoremen’s and Harbor Workers’ Compensation Act has “both a status and a situs requirement,” and that to meet the former, the injured worker must be engaged in “maritime employment.” 663 F.2d at 344. I thought in Graziano that the court’s analysis read the status requirement out of the Act. I have a similar reaction to the court’s approach here — as well as to its approach in the earlier Prolerized New England (McNeil) case, 637 F.2d 30 (1st Cir. 1980).
The prolo does not really go straight from the stacker to the ship as the court implies here. Rather it is bulldozed off to the side, to await loading which occurs at most twice a month whereas the stacking is presumably a daily activity. Thus I think we stretch matters to say that the stacker “position[s] the prolo [for] loading on board ship.”
It seems strange to call the stacking of manufactured goods a maritime activity merely because it is contemplated that they will eventually be picked up and placed on a vessel. Every manufacturer must store the *48goods he has just manufactured pending their collection and shipment. Such storage would logically seem more a part of the manufacturing phase than of the particular method of transportation that will later be employed to move the goods to purchasers and users. If the goods are to go by rail, does that make rail workers of the manufacturer’s employees who stack them pending collection and shipment?
If the prolerizing process here in issue had occurred in the middle of Kansas, with the finished goods being stacked in exactly the same way awaiting shipment by rail to a seaport, I hardly believe anyone would think to describe the stacking as a maritime operation. I fear that as in Graziano the court has been induced by the location of the activity at a maritime situs, and by an understandable desire for simplicity and uniformity of application, to pay less than serious attention to the status (“maritime employment”) requirement.
This might seem a trivial issue were it not that the court’s expansive reading of the Act has the effect of greatly extending a federal program that was never meant to have general application. The Act was only meant to provide coverage for a specific group of workers — longshoremen and other typically maritime workers — over whom the federal government has historically had special jurisdiction. Beyond workers of this sort, for whom the states were once thought to be powerless to provide workmen’s compensation, the provision of workmen’s compensation has always been a state function. To expand federal coverage constitutes an ouster of the states in areas where there is no apparent federal interest.
Having said this, I add that the chief blame for confusion in this area rests with Congress not the courts. The Act itself is irresponsibly lacking in clarity as to the specific groups to be covered.
For right or wrong, this circuit now seems firmly set on a particular path. Under principles of stare decisis it seems appropriate for me to accept that interpretation even though I disagree with it. I therefore concur.